In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered December 2, 1988, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
In answer to the defendant’s demand for a bill of particulars, the plaintiff alleges that the injuries she sustained as a result of the accident are serious injuries within the definition of Insurance Law § 5102 (d) in that they are permanent injuries. The plaintiff, however, has failed to present any proof to show that her injuries are permanent. Her doctor’s affidavit states only that "[h]er prognosis remains guarded”. Accordingly, the defendant is entitled to summary judgment dismissing the plaintiff’s complaint (see, Zoldas v Louise Cab Corp., 108 AD2d 378; De Filippo v White, 101 AD2d 801; see also, Epstein v Butera, 155 AD2d 513). Mollen, P. J., Rubin, Sullivan and Rosenblatt, JJ., concur.